DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5, and 21 is/are pending.
Claim(s) 2–4, 6–20, 22, and 23 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 5, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 5, and 21 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ono (JP 2007-031912 A).
Ono discloses an electrode structure of a flow battery comprising an electrode fiber (see carbon fiber felt, [0085]), characterized in that, a density of vertical tows in the electrode fiber is 
Ono does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode structure comprising an odd number of layers of an electrode fiber, and a porosity of the electrode fiber of each layer is increased outwardly from a center layer, and a porosity of the electrode fiber of the center layer is 92–93%, and a porosity of the electrode fiber of other layer is 93–96%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725